            Case 6:20-cv-00280-ADA Document 14 Filed 04/24/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

 NCS MULTISTAGE INC.,

          Plaintiff,

 v.
                                                    CIVIL ACTION NO. 6:20-CV-280-ADA
 INNOVEX DOWNHOLE SOLUTIONS,
 INC.,

          Defendants.


                       RULE 7.1 CORPORATE DISCLOSURE STATEMENT

          Defendant Innovex Downhole Solutions, Inc. respectfully submits this Corporate

Disclosure Statement pursuant to Fed. R. Civ. P. 7.1. Defendant is not a subsidiary or affiliate of

any publicly owned corporation. The following entities or groups of entities have a financial

interest in the outcome of this litigation:

         Innovex Downhole Solutions, Inc.;

         Various Intervale Capital funds as shareholders of Innovex Downhole Solutions, Inc.;

          and

         Individual minority shareholders of Innovex Downhole Solutions, Inc. totaling less than

          10% interest in the company.
         Case 6:20-cv-00280-ADA Document 14 Filed 04/24/20 Page 2 of 3




Dated: April 24, 2020               Respectfully submitted,

                                    /s/ Matthew W. Cornelia .
                                    Tyler T. VanHoutan (Lead Attorney)
                                    TX State Bar No. 24033290
                                    Eric S. Schlichter
                                    TX State Bar No. 24007994
                                    MCGUIREWOODS LLP
                                    600 Travis Street, Suite 7500
                                    Houston, TX 77002
                                    T: (832) 214-9911
                                    F: (832) 214-9924
                                    tvanhoutan@mcguirewoods.com
                                    eschlichter@mcguirewoods.com

                                    Matthew W. Cornelia
                                    TX State Bar No. 24097534
                                    MCGUIREWOODS LLP
                                    2000 McKinney Avenue, Suite 1400
                                    Dallas, TX 75201
                                    T: (214) 932-6400
                                    F: (214) 932-6499
                                    mcornelia@mcguirewoods.com

                                    Counsel for Defendant
                                    Innovex Downhole Solutions, Inc.
         Case 6:20-cv-00280-ADA Document 14 Filed 04/24/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing was electronically filed on April 24,

2020, using the Court’s CM/ECF system, which will send notice of such filing to all counsel of

record who are deemed to have consented to electronic service.

                                             /s/ Matthew W. Cornelia        .
                                             Matthew W. Cornelia
